Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-21 is indicated because the prior art of record does not show or fairly suggest “a plurality of independent motor system assemblies horizontally mounted to a barrier wall of an inner cooking chamber of a rotisserie grill system, wherein each motor system assembly in said plurality of motor system assemblies is mounted to said barrier wall by a bracket spacing each motor system from direct contact to said barrier wall, anchoring each motor system assembly axially horizontal” incorporated with all other limitations as claimed in claim 1; and “a plurality of independent motor system assemblies horizontally mounted to said barrier wall of said inner cooking chamber of said rotisserie grill system, wherein each motor system assembly in said plurality of motor system assemblies is mounted to said barrier wall by a bracket spacing each motor system from direct contact to said barrier wall, anchoring each motor system assembly axially horizontal” incorporated with all other limitations as claimed in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/19/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761